EXHIBIT 99.1 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 NEWS RELEASE Information: Kristin Gandy, Director of Investor Relations, Phone: (713) 866-6050 WEINGARTEN REALTY ANNOUNCES FIRST QUARTER 2010 RESULTS Houston, May 6, 2010 Weingarten Realty (NYSE: WRI) announced today the results of its first quarter ended March 31, 2010.The supplemental financial package with additional information can be found on the company’s website under the Investor Relations tab. Financial Results The Company reported net income attributable to common shareholders of $10.2 million or $0.08 per diluted share for the first quarter of 2010, as compared to $33.1 million or $0.38 per share for the same period in 2009. Funds from Operations (“FFO”), a widely accepted supplemental measurement of REIT performance, on a diluted per-share basis, totaled $0.41 or $48.9 million for the first quarter of 2010, compared to $0.77 per share or $67.2 million for 2009. The primary factors affecting the quarter’s year-over-year net income and FFO results were the impact of the common equity issuance in April 2009, decreased land and merchant build gains, as well as the effect of 2009 dispositions including contributions to joint ventures. A reconciliation of net income attributable to common shareholders to funds from operations is included in the financial tables accompanying this press release. Operating Results For the quarter, the Company produced strong leasing results with 368 new leases and renewals, totaling 2.1 million square feet and representing $20.6 million of annual revenue. The 368 transactions were comprised of 199 new leases and 169 renewals which represent annual revenue of $8.9 million and $11.7 million, respectively. For leases signed during the quarter, the average rental rate was down 4% on a cash basis. “We had a great quarter leasing space.We leased eight big boxes during the quarter and leased 92% more retail space compared to the same quarter of 2009. Our associates continue to focus on leasing space and generating revenue, which ultimately builds operating fundamentals,” said Johnny Hendrix, Executive Vice President of Asset Management. During the first quarter retail occupancy increased to 92.2% compared to fourth quarter 2009 occupancy of 91.8%.Retail occupancy in the first quarter 2010 is the highest it has 1 been in five consecutive quarters.It should be noted that revenues from retail shopping centers represent approximately 90% of Weingarten’s total revenues.Overall, occupancy for the first quarter was 90.9% compared to 90.8% during the fourth quarter of 2009. “We are excited to post solid core results for the quarter which is a testament to the quality of our portfolio” stated Drew Alexander, President and Chief Executive Officer. Same Property Net Operating Income declined 2.6% during the quarter, with retail properties down 2.4% and industrial properties down 4.2%. Financing The Company’s financial structure is solid with over $100 million of cash available and the full use of its $500 million revolving credit facility.The excess cash and recently renewed revolver positions the Company well for future growth opportunities. “Weingarten raised a tremendous amount of capital last year which created capacity for future investment.We feel comfortable with our current balance sheet ratios and look to maintain conservative ratios as we move forward,” said Steve Richter, Executive Vice President and Chief Financial Officer. Dividend The Board of Trust Managers declared a common dividend of $0.26 per share during the first quarter of 2010. The dividend is payable in cash on June 15, 2010 to shareholders of record on June 8, 2010. The Board of Trust Managers also declared dividends on the Company’s preferred shares. Dividends related to the 6.75% Series D Cumulative Redeemable Preferred Shares (NYSE:WRIPrD) are $0.421875 per share for the quarter. Dividends on the 6.95% Series E Cumulative Redeemable Preferred Shares (NYSE:WRIPrE) are $0.434375 per share for the same period. Dividends on the 6.50% Series F Cumulative Redeemable Preferred Shares (NYSE:WRIPrF) are $0.40625 per share for the quarter. All preferred dividends are also payable on June 15, 2010 to shareholders of record on June 8, 2010. Conference Call Information The Company also announced that it will host a live webcast of its quarterly conference call on May 7, 2010 at 10:00 a.m. Central Time. The live webcast can be accessed via the Company’s Web site at www.weingarten.com. Alternatively, if you are not able to access the call on the web, you can listen live by phone by calling (877) 763-1324 (no confirmation code). A replay and Podcast will also be available through the Company’s Web site starting approximately two hours following the live call or can be heard by calling (800) 642-1687, identification number 65069379 until 11:59 PM Central Time on May 10, 2010. 2 About Weingarten Realty Investors Weingarten Realty Investors (NYSE: WRI) is a commercial real estate owner, manager and developer. At March 31, 2010, the company owned or operated under long-term leases, either directly or through its interest in real estate joint ventures or partnerships, a total of 376 developed income-producing properties and 10 properties under various stages of construction and development. The total number of properties includes 307 neighborhood and community shopping centers located in 22 states spanning the country from coast to coast. The company also owns 76 industrial projects located in California, Florida, Georgia, Tennessee, Texas and Virginia and three other operating properties located in Arizona and Texas. At March 31, 2010, the Company’s portfolio of properties was approximately 70.1 million square feet. To learn more about the Company’s operations and growth strategies, please visit www.weingarten.com Forward-Looking Statements Statements included herein that state the Company’s or Management’s intentions, hopes, beliefs, expectations or predictions of the future are “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 which by their nature, involve known and unknown risks and uncertainties. The Company’s actual results, performance or achievements could differ materially from those expressed or implied by such statements. Reference is made to the Company’s regulatory filings with the Securities and Exchange Commission for information or factors that may impact the Company’s performance. 3 Financial Statements Weingarten Realty Investors (in thousands, except per share amounts) Three Months Ended March 31, CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND FUNDS FROM OPERATIONS (Unaudited) Rentals, net $ $ Other Income Total Revenues Depreciation and Amortization Operating Expense Ad Valorem Taxes, net Impairment Loss General and Administrative Expense Total Expenses Operating Income Interest Expense, net ) ) Interest and Other Income, net Equity in Earnings of Real Estate Joint Ventures and Partnerships, net Gain on Land and Merchant Development Sales Provision for Income Taxes ) ) Income from Continuing Operations Operating Income from Discontinued Operations Gain on Sale of Property from Discontinued Operations Income from Discontinued Operations Gain on Sale of Property Net Income Less: Net Income Attributable to Noncontrolling Interests ) ) Net Income Adjusted for Noncontrolling Interests Less: Preferred Share Dividends ) ) Net Income Attributable to Common ShareholdersBasic $ $ Earnings Per Common ShareBasic $ $ Net Income Attributable to Common ShareholdersDiluted $ $ Earnings Per Common ShareDiluted $ $ Funds from Operations: Net Income Attributable to Common Shareholders $ $ Depreciation and Amortization Depreciation and Amortization of Unconsolidated Joint Ventures Gain on Sale of Property ) ) Loss (Gain) on Sale of Property of Unconsolidated Joint Ventures 2 (4 ) Funds from OperationsBasic $ $ Funds from Operations Per Common ShareBasic $ $ Funds from OperationsDiluted $ $ Funds from Operations Per Common ShareDiluted $ $ Weighted Average Shares OutstandingBasic Weighted Average Shares OutstandingDiluted March 31, December 31, CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) Property $ $ Accumulated Depreciation ) ) Investment in Real Estate Joint Ventures and Partnerships, net Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable, net Cash and Cash Equivalents Restricted Deposits and Mortgage Escrows Other, net Total Assets $ $ Debt, net $ $ Accounts Payable and Accrued Expenses Other, net Total Liabilities Commitments and Contingencies Preferred Shares of Beneficial Interest 8 8 Common Shares of Beneficial Interest Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interests Total Liabilities, Shareholders' Equity and Noncontrolling Interests $ $ 4
